

Exhibit 10(a)78
 
SYSTEM EXECUTIVE CONTINUITY PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)
 
Certificate of Amendment
 
Amendment No. 1
 
THIS INSTRUMENT, executed this 16th day of December, 2009, but made effective as
of January 1, 2010, constitutes the First Amendment of the System Executive
Continuity Plan of Entergy Corporation and Subsidiaries, as amended and restated
effective January 1, 2009 (the “Plan”).
 
All capitalized terms used in this Amendment No. 1 shall have the meanings
assigned to them in the Plan unless otherwise herein defined.
 
Pursuant to Section 7.01 of the Plan and in accordance with the Resolutions of
the Personnel Committee of the Board of Directors adopted at its meeting of
October 29, 2009, the Plan is hereby amended to ensure compliance with Revenue
Ruling 2008-13 as follows:
 
 
1.  
Section 1.34 of the Plan is amended in its entirety to read as follows:



1.34  
‘Target Award” shall mean the average annual EAIP award amount derived under the
EAIP for the two (2) calendar years immediately preceding the calendar year in
which the Participant’s Date of Termination occurs and through application of
the target percentage established by the Personnel Committee for each such
calendar year with respect to the Participant.



2.  
References in Section 3.02(a)(2), (b)(2) and (c)(2) of the Plan to “(2)
Participant’s Target Award for the year in which the Change in Control Period
commences or, if higher, the year in which the Date of Termination occurs” are
amended in their entirety  to read “(2) Participant’s Target Award.”



3.  
Section 3.09 of the Plan is amended in its entirety to read as follows:



 
3.09
Benefit Limitation.  Notwithstanding any provision of this Plan to the contrary
and except for those named Participants in the immediately following sentence to
whom this Section 3.09 does not apply, the value of the benefits payable to a
Participant under the terms of Section 3.02 shall not in the aggregate exceed
2.99 times the sum of: (a) Participant’s annual base salary as in effect at any
time within one year prior to commencement of a Change in Control Period or, if
higher, immediately prior to a circumstance constituting Good Reason plus (b)
the higher of: (i) the annual incentive award actually awarded to the
Participant under the EAIP for the fiscal year of Entergy Corporation
immediately preceding the fiscal year in which the Participant’s termination of
employment occurs; or (ii) the Participant’s Target Award.  The benefit
limitation set forth in this Section 3.09 shall not apply to the following named
Participants for as long as they continuously remain a Participant in the Plan
at their current or higher System Management Level:  Curtis L. Hebert, Gary J.
Taylor, Robert D. Sloan and Mark T. Savoff.





IN WITNESS WHEREOF, the Personnel Committee of the Board of Directors of Entergy
Corporation has caused this First Amendment of the System Executive Continuity
Plan of Entergy Corporation and Subsidiaries to be executed by its duly
authorized representative on the day, month, and year above set forth and
effective as of January 1, 2010.
 
ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative
/s/ Terry R. Seamons
TERRY R. SEAMONS
Senior Vice-President,
Human Resources and Administration


